                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

RAIMUNDO DESOUZA,                             *
                                              *
               Plaintiff,                     *
                                              *
       v.                                     *       Civil Action No. 1:19-cv-11447-IT
                                              *
OCWEN LOAN SERVICING,                         *
                                              *
               Defendant.                     *

                                    ORDER OF DISMISSAL

                                          March 3, 2020

TALWANI, D.J.

       Pursuant to the court’s Order [#14] allowing Defendant’s Motion to Dismiss [#7],

Plaintiff’s complaint is hereby dismissed. The clerk shall close the case.

       IT IS SO ORDERED.

                                                                     /s/ Indira Talwani
                                                                     United States District Judge
